Title: From Benjamin Franklin to Deborah Franklin, 2 June 1757
From: Franklin, Benjamin
To: Franklin, Deborah


[My dear Child]
New York, June 2. 1757
  I have just received yours of the 29th [past. I have made] fresh Enquiry about the Clothes and [Sugar but have yet to] hear a Syllable of them. The brass [Engine at length] came by itself, and was deliver’d to the [ ? ] House, with the three small Parts belonging [to it] by a tall Man whom she does not know; but no Clothes, Sugar, or anything else. There was no Direction upon the Engine, and I wonder how it found its Way. Perhaps there was none on the other things, so that the Person who has them in Custody knows not where to deliver them. I wish I had them, but am not now like to get them while I stay; so do you enquire for them.
You do not tell me whether you take the Trunk of Books with you; but I suppose you do.
It is now said, we are all to go on board tomorrow and fall down to the Hook. I hope it will be so, for having now nothing to do, my Stay here is extremely tedious.

Please to give my Respects to Mrs. Moore, and assure her that I will take care of her Letters.
You will find sundry Parcels that came from London, some directed for the Library Company, some for Mr. Bartram. Deliver them if not deliver’d.
  [There is nothing] extraordinary in my Letters from London. Only [Mr. Collinson] writes me, that sundry Instruments for the Academy [to the Amount of £ ?] 15s. 6d. were taken in Riddel, that he had £40 insur’d [on them in Lond]on to receive: He had wrote me a long Letter by [ ? ] forwarded me one from Pere Beccaria of Turin; [but these were] lost.
[Desire] Mr. Normandy to send after me, a fresh Memorandum [of what] he wanted, Mr. Collinson having lost the former.
[I] hope my dear Sally will behave in every thing to your Satis[faction] and mind her Learning and Improvement. As my Absence [will] make your House quieter and lessen your Business you will have the more Leisure to instruct her, and form her.
I pray God to bless you both, and that we may once more have a happy Meeting. God preserve, guard and guide you.
It is a doubt whether your next Letters will reach us here. Billy joins with me in Love to all Friends, presents his Duty to you and Love to his Sister. My Duty to Mother and Love to all the Family. I shall endeavour to write to you once more, before we sail, being as ever, my dear Child Your truly affectionate Husband
B Franklin

Sally should write to Mrs. Colden. Mrs. Nichols presents her Compliments, and says Sally will make a fine Woman.
  [In the margin:] [The Parcels a]re directed to the Library Company under [ ? ] send it to Mr. Coleman’s.
  [ ? ] only stoop’d so much I was sorry to [see it. I hope she] will break herself of it.
